UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                  v.
NOE NOVOA MADRIGAL, a/k/a Hector
Cendegas Hernandez, a/k/a Jorge                    No. 01-4061
Gandera, a/k/a Cianca Noe Cejudo,
a/k/a Tony Lopez Carmango, a/k/a
Fernando Falcon Camalgo,
               Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                James A. Beaty, Jr., District Judge.
                            (CR-00-202)

                       Submitted: August 24, 2001

                       Decided: October 12, 2001

 Before WILKINS, NIEMEYER, and MICHAEL, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Louis C. Allen, III, Federal Public Defender, Eric D. Placke, Assistant
Federal Public Defender, Greensboro, North Carolina, for Appellant.
Benjamin H. White, Jr., United States Attorney, Arnold L. Husser,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.
2                     UNITED STATES v. MADRIGAL
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Noe Novoa Madrigal pled guilty to reentry of a deported alien
felon and use and possession of a counterfeit alien registration card,
in violation of 8 U.S.C.A. § 1326(a) & (b)(2) (West 1999) and 18
U.S.C.A. § 1546(a) (West 2000). He appeals his conviction and sen-
tence. Madrigal’s attorney has filed a brief in accordance with Anders
v. California, 386 U.S. 738 (1967), raising one issue but stating that,
in his view, there are no meritorious issues for appeal. Madrigal was
advised of his right to file a pro se supplemental brief, but has not
done so. Because we find the assignment of error to lack merit and
discern no other error in the record, we affirm Madrigal’s conviction
and sentence.

   Counsel raises as a potential error the district court’s denial of a
defense request for a downward departure from the Criminal History
category calculated under the Sentencing Guidelines.* This departure
was warranted, counsel asserts, because Madrigal’s criminal history
category significantly overstated his prior criminal conduct. Because
the district court clearly recognized its discretion to depart, but con-
cluded that Madrigal’s prior criminal conduct was not over-
represented by the calculated criminal history category, the court’s
decision not to grant a downward departure is not reviewable. See
United States v. Bayerle, 898 F.2d 28, 31 (4th Cir. 1990).

   In accordance with Anders, we have reviewed the entire record in
this case and have found no meritorious issues for appeal. We there-
fore affirm Madrigal’s conviction and sentence. This court requires
that counsel inform his client, in writing, of his right to petition the
Supreme Court of the United States for further review. If the client
requests that a petition be filed, but counsel believes that such a peti-

    *U.S. Sentencing Guidelines Manual (1998).
                     UNITED STATES v. MADRIGAL                      3
tion would be frivolous, then counsel may move in this court for leave
to withdraw from representation. Counsel’s motion must state that a
copy thereof was served on the client.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                         AFFIRMED